Exhibit 10.2

 

Execution Copy

 

SIDE LETTER

 

October 30, 2009

 

Home Loan Center, Inc.

163 Technology Drive

Irvine, California  92618

 

Re:

Master Repurchase Agreement, dated as of

 

October 30, 2009, between JPMorgan Chase Bank, N.A.,

 

as Buyer, and Home Loan Center, Inc., as Seller

 

Ladies and Gentlemen:

 

This letter (this “Side Letter”) sets forth certain fees, commitments and
pricing information relating to the agreement among JPMorgan Chase Bank, N.A.,
as Buyer (“Buyer”) and Home Loan Center, Inc., as Seller (“Seller”), pursuant to
which Seller engages Buyer to enter into reverse repurchase arrangements whereby
Seller from time to time sells to Buyer, and simultaneously agrees to repurchase
on a date certain or on demand, certain first lien mortgage loans (the “Mortgage
Loans”) pursuant to the Master Repurchase Agreement dated as of October 30, 2009
(the “Agreement”) between Buyer and Seller.  This is the “Side Letter” as
defined and referred to in the Agreement.  Capitalized terms used and not
otherwise defined herein shall have the meanings provided in the Agreement.

 

Buyer and Seller agree, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, as follows:

 


1.                                       COMMITMENT.


 

Subject to the terms and conditions set forth in the Agreement, Buyer agrees to
enter into Transactions from time to time under the Agreement, as supplemented
by this Side Letter, with respect to Eligible Mortgage Loans having a maximum
aggregate Purchase Price outstanding at any one time of $75,000,000 (such
maximum amount, the “Facility Amount”) from the date hereof until the
Termination Date.

 


2.                                       PURCHASE PRICE.


 

For purposes of the Agreement and all other Transaction Documents, “Purchase
Price” means, on any date:

 

(a)  for any CL Loan, 97% of the lowest of (i) the Outstanding Principal Balance
of such CL Loan on such date, (ii) the Market Value of such CL Loan on such date
and (iii) the Takeout Value for such CL Loan on such date; and

 

--------------------------------------------------------------------------------


 

(b)  for any other Eligible Mortgage Loan, 95% of the lowest of (i) the
Outstanding Principal Balance of such Eligible Mortgage Loan on such date,
(ii) the Market Value of such Eligible Mortgage Loan on such date and (iii) the
Takeout Value for such Eligible Mortgage Loan on such date.

 


3.                                       PRICING RATE.


 

For purposes of the Agreement and all other Transaction Documents, “Pricing
Rate” means for any Purchased Mortgage Loan as of any date of determination:

 


(A)                                  FOR ANY CL LOAN, THE PER ANNUM PERCENTAGE
RATE EQUAL TO THE SUM OF (I) THE GREATER OF THE ADJUSTED LIBOR RATE FOR SUCH DAY
AND 2.00% AND (II) 2.50%; AND


 


(B)                                 FOR ANY OTHER ELIGIBLE MORTGAGE LOAN, THE
PER ANNUM PERCENTAGE RATE EQUAL TO THE SUM OF (I) THE GREATER OF THE ADJUSTED
LIBOR RATE FOR SUCH DAY AND 2.00% AND (II) 2.75%.


 

As used herein, the following terms shall have the corresponding definitions:

 

“Adjusted LIBOR Rate” means, for any date, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBOR Rate as of
such date (or if such date is not a Business Day, on the immediately preceding
Business Day) multiplied by (b) the Statutory Reserve Rate as of such date.

 

“LIBOR Rate” means, for any date, the rate appearing on Reuters Screen LIBOR01
(or on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by Buyer from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) on such date (or if such rate
does not appear on Reuters Screen LIBOR01 or any such successor or substitute
page on such date, then the immediately preceding date on which such rate so
appears), as the rate for dollar deposits for an interest period of one
(1) month.  In the event that such rate is not available at such time for any
reason, then the “LIBOR Rate” shall be the rate at which dollar deposits in the
approximate amount of principal outstanding on such date and for one (1) month
are offered by the principal London office of Buyer in immediately available
funds in the London interbank market on such date (or if such dollar deposits
are not so offered on such date, then the immediately preceding date on which
such deposits are so offered).

 

“Statutory Reserve Rate” means, as of any date, a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
to which Buyer is subject, with respect to the Adjusted LIBOR Rate, for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) as of such date.  Such reserve percentages shall
include those imposed pursuant to such Regulation D.  Transactions shall be
deemed to constitute Eurocurrency funding and to be subject to

 

2

--------------------------------------------------------------------------------


 

such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
any comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 


4.                                       MARGIN PERCENTAGE.


 

For purposes of the Agreement and all other Transaction Documents, “Margin
Percentage” means, on any date:

 

(a)  for any CL Loan, 97%; and

 

(b)  for any other Eligible Mortgage Loan, 95%.

 


5.                                       FACILITY FEE.


 

Seller shall pay to Buyer each year an amount (the “Facility Fee”) equal to
0.25% of the Facility Amount.  The Facility Fee shall be payable in equal
quarterly installments.  The first installment is payable on or prior to the
initial Purchase Date under the Agreement.  Subsequent installments are payable
on the first Remittance Date after the end of each three month period occurring
after the initial Purchase Date.  The entire unpaid amount of the Facility Fee
for the first year during which the Agreement is effective shall be immediately
due and payable on the date of termination of the Agreement if the Agreement is
terminated within twelve (12) months after the date hereof.  The Facility Fee
payments are not refundable in whole or in part for any reason whatsoever.

 


6.                                       NON-USAGE FEE.


 

Seller shall pay to Buyer on each Remittance Date following the end of each
calendar month, and on the date the Agreement terminates, an amount (the
“Non-Usage Fee”) equal to the product of (a) 1/12th of 0.25% and (b) the excess
of the Facility Amount over the average aggregate Purchase Price outstanding
during such month; provided, however, that no Non-Usage Fee shall be payable
with respect to any month for which the average aggregate Purchase Price
outstanding during such month is greater than or equal to 50% of the Facility
Amount; and provided further, however, that no Non-Usage Fee shall be payable
with respect to the first one hundred and twenty (120) days following the date
hereof.  The Non-Usage Fee, if any, for the period from the end of such initial
120-day period to the last day of the month in which such initial 120-day period
ends shall be pro rated based on the actual number of days remaining in such
month following the end of such initial 120-day period.  The Non-Usage Fee, if
any, for the month in which the Agreement is terminated shall be pro rated based
on the actual number of days the Agreement is effective during such month.  The
Non-Usage Fee payments are not refundable in whole or in part for any reason
whatsoever.

 


7.                                       PACKAGE AND FUNDING FEE.


 

Seller shall pay to Buyer an amount (the “Package and Funding Fee”) equal to
$35.00 plus Buyer’s standard wire transfer and shipping fees, as applicable, for
each Purchased

 

3

--------------------------------------------------------------------------------


 

Mortgage Loan on the next Remittance Date following the applicable Purchase
Date.  The Package and Funding Fees are not refundable in whole or in part for
any reason whatsoever.

 


8.                                       FRAUD DETECTION FEE.


 

Seller shall pay to Buyer an amount (the “Fraud Detection Fee”) equal to $7.50
for each Purchased Mortgage Loan on the next Remittance Date following the
applicable Purchase Date for the use of a third- party mortgage fraud detection
service.  The Fraud Detection Fee will not be payable with respect to any
Purchased Mortgage Loan for which there is submitted with the Loan File a fraud
detection report acceptable to Buyer in its sole discretion.  The Fraud
Detection Fee payments are not refundable in whole or in part for any reason
whatsoever.

 


9.                                       CHANGE IN FACILITY AMOUNT; CALCULATION
OF FEES.


 


(A)                            IN THE EVENT THAT THE AGREEMENT IS AMENDED
PURSUANT TO ITS TERMS SO AS TO INCREASE OR DECREASE THE FACILITY AMOUNT, ALL
CALCULATIONS OF FEES UNDER THIS SIDE LETTER THAT ARE BASED ON THE FACILITY
AMOUNT SHALL BE ADJUSTED ACCORDINGLY AS OF THE DATE SUCH AMENDMENT BECOMES
EFFECTIVE.


 


(B)                           BUYER SHALL CALCULATE THE AMOUNT OF THE PRICING
RATE, THE FACILITY FEE AND THE NON-USAGE FEE AND THE RESULTS OF SUCH
CALCULATIONS SHALL BE INCONTESTABLE ABSENT MANIFEST ERROR.  BUYER SHALL ADVISE
SELLER OF THE PERIODIC AMOUNTS OF SUCH RATE AND FEES AT LEAST ONE (1) BUSINESS
DAY BEFORE PAYMENT IS DUE.


 


10.                                 DEPOSITORY RELATIONSHIP.  SELLER AGREES TO
ESTABLISH AND MAINTAIN A TREASURY PROVIDER RELATIONSHIP WITH BUYER.


 


11.                                 CONTROLLING AGREEMENT.


 

In the event of any inconsistency between the terms and provisions contained
herein and those in the Agreement, the terms and provisions of this Side Letter
shall govern.

 


12.                                 ADDITIONAL FEES.


 

All fees payable pursuant to this Side Letter are in addition to any fees,
expenses and indemnification amounts payable pursuant to the terms of the
Agreement.

 


13.                                 CONFIDENTIALITY.


 

Buyer and Seller agree that this Side Letter and all drafts hereof, the
documents referred to herein or relating hereto and the transactions
contemplated hereby are confidential in nature and the parties agree that,
unless otherwise directed by a court of competent jurisdiction, each shall limit
the distribution of such documents and the discussion of such transactions to
such of its officers, employees, attorneys, accountants and agents as is
required in order to fulfill its obligations under such documents and with
respect to such transactions.

 

4

--------------------------------------------------------------------------------


 


14.                                 TERM OF SIDE LETTER; AMENDMENT; PAYMENTS.


 


(A)                            THE TERMS AND PROVISIONS SET FORTH IN THIS SIDE
LETTER SHALL TERMINATE UPON THE LATEST TO OCCUR OF (A) THE TERMINATION DATE,
(B) DATE ON WHICH THE AGREEMENT IS TERMINATED AND (C) THE DATE ON WHICH ALL
AMOUNTS DUE BY SELLER UNDER THE TRANSACTION DOCUMENTS HAVE BEEN INDEFEASIBLY
PAID IN FULL.


 


(B)                           NO AMENDMENT, WAIVER, SUPPLEMENT OR OTHER
MODIFICATION OF THIS SIDE LETTER SHALL BE EFFECTIVE UNLESS MADE IN WRITING AND
EXECUTED BY EACH OF THE PARTIES HERETO.


 


(C)                            ALL PAYMENTS TO BE MADE BY SELLER TO BUYER
PURSUANT TO THIS SIDE LETTER SHALL BE MADE BY WIRE TRANSFER IN IMMEDIATELY
AVAILABLE FUNDS TO THE ACCOUNT SPECIFIED BY BUYER.


 


15.                                 SUCCESSORS AND ASSIGNS.


 


(A)                            THE RIGHTS AND OBLIGATIONS OF SELLER UNDER THIS
SIDE LETTER SHALL NOT BE ASSIGNED BY SELLER WITHOUT THE PRIOR WRITTEN CONSENT OF
BUYER AND ANY SUCH ASSIGNMENT WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER SHALL
BE NULL AND VOID.


 


(B)                           BUYER MAY ASSIGN ALL OR ANY PORTION OF ITS RIGHTS,
OBLIGATIONS AND INTEREST UNDER THIS SIDE LETTER AT ANY TIME WITHOUT THE CONSENT
OF ANY PERSON; PROVIDED, HOWEVER, THAT ANY SUCH ASSIGNMENT, OTHER THAN AN
ASSIGNMENT TO AN AFFILIATE OF BUYER, IS SUBJECT TO THE PRIOR WRITTEN CONSENT OF
SELLER SO LONG AS AN EVENT OF DEFAULT OR DEFAULT HAS NOT OCCURRED AND IS NOT
CONTINUING.  SELLER’S CONSENT SHALL NOT BE REQUIRED IF AN EVENT OF DEFAULT OR
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


16.                                 COUNTERPARTS.


 

This Side Letter may be executed in any number of counterparts, each of which
counterparts shall be deemed to be an original, and all such counterparts shall
constitute one and the same instrument.

 


17.                                 GOVERNING LAW.


 


(A)                                  THIS SIDE LETTER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT FOR SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW).


 


(B)                                 SELLER HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK AND OF ANY NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK FOR
PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SIDE LETTER
OR THE TRANSACTIONS CONTEMPLATED HEREBY.  SELLER HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH
A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.  NOTHING IN THIS PARAGRAPH 17 SHALL AFFECT THE
RIGHT OF BUYER TO BRING ANY

 

5

--------------------------------------------------------------------------------


 


ACTION OR PROCEEDING AGAINST SELLER OR ITS PROPERTY IN THE COURTS OF OTHER
JURISDICTIONS.  EACH PARTY CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS FOR NOTICES SPECIFIED IN THE AGREEMENT.


 


(C)                                  EACH OF SELLER AND BUYER (BY ITS ACCEPTANCE
HEREOF) HEREBY VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) BETWEEN SELLER AND BUYER ARISING OUT OF OR IN ANY
WAY RELATED TO THIS SIDE LETTER OR ANY OTHER TRANSACTION DOCUMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT TO BUYER TO PROVIDE THE FACILITY EVIDENCED BY
THE AGREEMENT AND THIS SIDE LETTER.


 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

Please confirm our mutual agreement as set forth herein and acknowledge receipt
of this Side Letter by executing the enclosed copy of this letter and returning
it to JPMorgan Chase Bank, N.A., 712 Main Street, 7th Floor, Houston, Texas
77002, Attention:  Jack Camiolo (facsimile number: (713) 216-3024).  If you have
any questions concerning this matter, please contact the undersigned at (713)
216-3019.

 

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

as Buyer

 

 

 

 

 

By:

  /s/ Ken Block

 

 

 

Name: Ken Block

 

 

 

Title: Vice President

 

 

 

 

CONFIRMED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

HOME LOAN CENTER, INC., as Seller

 

 

 

 

 

 

 

By:

  /s/ Rian Furey

 

 

 

 

Name: Rian Furey

 

 

 

 

Title: Senior Vice President

 

 

 

 

7

--------------------------------------------------------------------------------